Burgess, J.
On the twenty-fifth day of April, 1896, defendant was convicted in the criminal court of the city of St. Louis of murder in the second degree and his punishment fixed at ten years’ imprisonment in the penitentiary for shooting with a pistol and killing his wife, Delia Reed. He appealed.
No bill of exceptions was ever filed, so there is nothing before this court for review except the record proper. The defendant is not represented in this court, but we have examined with much care the entire record, and have been unable to discover any error therein, hence we affirm the judgment.
All of this division concur.